ARMSTRONG, J.,
dissenting.
All that the evidence in this case shows is that appellant prepared and filed an ambiguous affidavit. There is no evidence that she intended the affidavit to be ambiguous or that she intended to mislead the court about plaintiffs financial condition. On the other hand, there is evidence to support one of the two possible meanings of the affidavit, and thus there is evidence that she complied with ORCP 17 C(4). Despite these facts, and without any evidence to support its conclusion other than the affidavit itself, the trial court found that appellant intended the affidavit to be ambiguous and that she carefully crafted it to mislead the court. It then relied on that conclusion and imposed sanctions. On appeal, the majority affirms the trial court’s action for no apparent reason other than that the trial court did it. Because I do not think that an attorney who drafts a document that turns out to be ambiguous should be subject to the risk of sanctions on so arbitrary a basis, I dissent.
There is no dispute about the facts. The issues in the underlying case involved plaintiffs rights in a testamentary trust. Appellant drafted the affidavit, and plaintiff executed it, in order to support a motion to waive the bond that ORS *265128.155 would otherwise require plaintiff to post. At the time that appellant drafted the affidavit, she knew that plaintiff was a widow in her 70s who was living on Social Security disability benefits that did little more than pay for her housing, that she had never received substantial income from the trust that her mother created for her benefit, and that she had received absolutely no payments from that trust for several years. Appellant also knew that plaintiff had recently sold her deceased husband’s home, receiving about $41,000 in cash, and that she had $20,000 or $30,000 in other assets.1
The heart of the affidavit is the assertion that plaintiff did not have the financial ability to post the required bond. The trial court imposed sanctions for the statement in which plaintiff supported and explained that assertion. Plaintiff stated that, “[b]ecause I have never received any significant amount of money, and no money at all for over a year from the Trust, I do not have sufficient assets to post a bond in this case.” Because there are two ways to read that statement, it is ambiguous. First, the statement could mean that plaintiff had never received any significant amount of money from the trust and had not received any money at all from that source for over a year. Second, it could mean that plaintiff had never received any significant amount of money from any source and that she had not received any money at all for over a year from the trust. The first meaning would be consistent with the facts as appellant knew them; the second would not.2
The trial court relied on ORCP 17 C(4) in imposing sanctions.3 That rule provides that an attorney who files a *266paper certifies that the factual assertions in the paper “are supported by evidence.” That phrase requires an objective examination of the evidence to determine whether it provides some support for the assertions. See Westfall v. Rust International, 314 Or 553, 558, 840 P2d 700 (1992) (discussing 1983 version of FRCP 11); 5A Charles Alan Wright and Arthur R. Miller, Federal Practice and Procedure § 1335 at 19 (2000 supp) (discussing 1993 version of FRCP 11(b)). That objective test has nothing to do with the attorney’s purpose or intent. If the evidence supports the assertion, the attorney did not violate the rule.
In contrast to ORCP 17 C(4), ORCP 17 C(2) provides that the party or attorney who files a paper certifies that it “is not being presented for any improper purpose^]” Whether the attorney presented the paper for an improper purpose necessarily has a subjective component, so determining the attorney’s purpose or intent is an essential part of deciding whether the attorney violated that rule.
The trial court4 imposed sanctions on appellant based on its evaluation of her subjective intent in presenting the affidavit: it concluded that she “carefully crafted” the affidavit to be misleading. The court found that the affidavit was designed to lead it to believe that plaintiff had few or no assets and that ORCP 17 “requires a higher degree of candor on the part of an attorney presenting such a document to the Court.” Those findings are not relevant to ORCP 17 C(4), the rule under which the court nominally acted, because the only issue under that rule is whether there is evidence to support the assertions in the affidavit. Rather, the findings about appellant’s subjective intent are potentially relevant to *267ORCP 17 C(2), under which the issue is whether appellant presented the affidavit for an improper purpose. However, the trial court did not rely on ORCP 17 C(2) for its authority to impose sanctions. Even if it had done so, the record does not support its findings concerning appellant’s purpose and intent.
Nothing in the affidavit suggests why appellant wrote it in a way that turned out to be ambiguous. The fact of ambiguity, standing by itself, does not suggest the reason for the ambiguity. If anything, the ambiguity in this affidavit appears to be the result of hasty drafting. The simple addition of a comma would have made it clear that the affidavit intended to say that plaintiff had not received any significant amount of money from the trust: “I have never received any significant amount of money, and no money at all for over a year[,] from the Trust[.]” Failing to insert the second comma in these circumstances is a common usage error that does not by itself indicate an intent to mislead. See Bryan A. Garner, A Dictionary of Modern American Usage, 538 (1998).
The only other potentially relevant evidence concerning appellant’s purpose and intent is in the affidavit that she filed in support of her motion that the court reconsider its decision to impose sanctions. In that affidavit, appellant stated:
“In drafting the Affidavit [for plaintiff], I tried to bring out my client’s own rationale underlying her belief that she did not have sufficient assets to post a bond. I realize now that my drafting was ambiguous and not as thorough as it should have been. This is probably because I was preparing it under constraints and at the same time as the Petition, Notices and a Motion for Consolidation. Even though I should have been more thorough and careful, I did not intend to mislead the Court. I take my position as an ‘Officer of the Court’ seriously. I have worked too long and hard over the past twelve years to establish myself with the Clackamas County judges to destroy my reputation over a $500 bonding issue.”
Appellant’s explanation is inconsistent with and cannot support the trial court’s conclusion that she carefully constructed the affidavit in order to mislead the court. There is no other evidence that can support that conclusion. Thus, *268there is no foundation for the trial court’s apparent finding that appellant violated ORCP 17 C(2) by falsely certifying that she did not act with an improper purpose. The only remaining basis for sanctions is ORCP 17 C(4), which requires that there be no evidence to support the factual assertions in the affidavit. Again, the record does not support the trial court’s conclusions in that regard.
ORCP 17 C(4) required appellant to certify that the assertions in the affidavit were supported by evidence, not that they were unequivocally true; such a requirement would make every attorney who lost a case subject to sanctions. Because the affidavit is ambiguous, and because there is evidence to support the factual assertions involved in the first meaning — that plaintiff had never received a significant amount of money from the trust — that meaning is not a subject for sanctions under ORCP 17 C(4). In the absence of any evidence of intent to mislead, it is irrelevant that the second meaning — that plaintiff had never received a significant amount of money from any source — conflicts with plaintiffs recent receipt of money from the sale of a house. Contrary to the majority’s apparent assumption, it is riot necessary to resolve the ambiguity in the affidavit for the purposes of this appeal of a matter collateral to the purpose to which the affidavit was directed. Although the nature of litigation often requires courts to resolve ambiguities in writings in order to decide disputes between the parties to a lawsuit, the nature of the issues in this appeal do not create such a compulsion.
The majority makes two fundamental mistakes in this regard. First, it does not recognize that there is a question about whether there is any reason to resolve the ambiguity in the affidavit. Second, it accepts the trial court’s conclusion on the ground that determining the meaning of an ambiguous writing is an issue of fact for the trial court. The majority thus misunderstands both the nature of a sanction under ORCP 17 and the role of a court in construing a writing.
The trial court and the majority, in effect, make an attorney strictly liable for filing an ambiguous paper if the court decides to resolve the ambiguity in favor of a meaning *269that does not have evidentiary support. That creates a significant risk of punishing the attorney for nothing more than poor drafting. It is an unnecessary risk, because there is no reason for a court to resolve the ambiguity. Courts resolve ambiguities in writings in order to decide issues before them to which the writing were relevant. Thus, when party A argues that a contract means “X” and that party B therefore breached it, while B argues that the contract means “Y” and that B therefore did not breach it, the court must decide which construction is correct. Doing so is necessary in order to resolve A’s claim for breach of contract. All the rules concerning the construction of writings, such as admitting extrinsic evidence of the parties’ intent, reading the writing in accordance with that intent, and using various rules of construction when the court cannot otherwise determine intent, are the result of the imperative to decide the case. They reflect the fact that the court must resolve the dispute and therefore must find some answer, somehow and somewhere. As the use of potentially arbitrary rules of construction suggests, it can be more important that the answer resolve the existing controversy than that it be absolutely correct. See, e.g., ORS 42.210 through ORS 42.300; Hoffman Construction Co. v. Fred S. James & Co., 313 Or 464, 470-71, 836 P2d 703 (1992) (purpose of rule of construing contract against drafter when all other methods of resolving ambiguity fail is that “the ambiguity cannot be permitted to survive. It must be resolved.”).
In contrast, there is no compelling need to resolve the ambiguity in this affidavit. The fact of ambiguity in itself, in the absence of relevant evidence, suggests that any resolution will be difficult and may be incorrect. Letting the ambiguity survive will not affect the dispute between plaintiff and defendants, nor will it otherwise affect their rights in the future. It is also irrelevant to the issue on appeal, which is the trial court’s imposition of sanctions. In doing so, the trial court did not focus on the meaning of the affidavit but on appellant’s intent in filing it. Although it recognized that the affidavit could have the meaning that appellant suggests, it then used that fact as evidence of misconduct rather than as a reason for finding that there was evidence to support the *270affidavit. It forgot that appellant’s intent or purpose is not something that is subject to sanctions under ORCP 17 C(4).5
The majority apparently believes that we are bound by what it sees as the trial court’s decision to resolve the ambiguity, because that is a question of fact for the trial court to decide. The majority forgets that construction of a writing is primarily a question of law, so we review the trial court’s decision for errors of law. There is a question of fact only when the writing is ambiguous and when there is evidence of the intent of the party or parties who made the writing. In that specific situation, the determination of the author’s intent by the trier of fact will control, if there is evidence to support it. See, e.g., Thompson v. Bolliger, Hampton & Tarlow, 118 Or App 700, 709, 849 P2d 526 (1993). Here, however, the only relevant evidence of the intent of the drafter or maker of the affidavit is in the later affidavit that appellant filed in response to the original ruling on the motion for sanctions. That evidence directly contradicts any suggestion that appellant intended plaintiffs affidavit to say that she had never received a substantial amount of money from any source. There is simply no factual foundation for the trial court to resolve the ambiguity in the way that the majority suggests. Thus, even assuming that it did so, its decision is not controlling on us.6
For these reasons, the trial court did not have the legal authority to impose sanctions on appellant. I dissent from the majority’s conclusion to the contrary.

 It is not clear from the record whether those other assets were liquid, although there is some suggestion that they consisted, at least in part, of a bank account that plaintiffs previous attorney had recovered from defendants.


 Although plaintiff had total assets of $60,000 to $70,000, her income was extremely limited. A substantial bond or cash deposit could well have tied up her assets in a way that would have caused her serious difficulties within a relatively short time. Thus, there is evidence to support the statement that requiring plaintiff to post a bond would create an impossible financial hardship. The trial court did not rely on that statement in imposing sanctions, and I do not discuss it further.


ORCP 17 D gives a court authority to impose sanctions if it finds that an attorney made or was responsible for a false certification under ORCP 17 C. On appeal, we first review the record to determine whether it supports the trial court’s finding of a false certification. If it does, we then review the decision to impose sanctions for abuse of discretion. See Westfall v. Rust International, 314 Or 553, *266558-59, 840 P2d 700 (1992) (applying that approach in reviewing sanctions under ORS 656.390); Whitaker v. Bank of Newport, 101 Or App 327, 333, 790 P2d 1170 (1990), aff'd 313 Or 450, 836 P2d 695 (1992) (applying that approach in reviewing sanctions under previous version of ORCP 17). The record does not support the finding of a violation in this case, so I do not reach the question of whether the trial court abused its discretion in imposing sanctions.


1 The judge who ruled on the motion for sanctions was not the same as the judge to whom appellant presented the affidavit. Thus, the court could not rely on its observations in determining appellant’s purpose or intent. For that reason the majority is incorrect when it suggests that the trial court’s greater experience with the course of the litigation requires us to give greater weight to its evaluation of the affidavit.


 Indeed, it appears that the trial court did not so much resolve an ambiguity as assume that appellant intended the meaning that it attributed to her and then use the fact that the affidavit could be read differently as proof of misconduct. That appears to be what the court meant by referring to the affidavit as “carefully crafted.” In any event, it is clear, contrary to the majority’s assumption, that the court neither saw itself as resolving an ambiguity nor carefully evaluated the relevant evidence. Rather, it decided, despite the evidence, that appellant had acted with an improper purpose and penalized her for that.


 The majority also relies on Taylor v. Kerber, 171 Or App 301, 15 P3d 93 (2000). However, the issues in Taylor involved ORCP 17 C(2) and ORCP 17 C(3), concerning the attorney’s purpose and the legal foundation for his actions. In addition, in contrast to this case, in Taylor there was ample evidence to support the trial court’s conclusions.